Citation Nr: 1027735	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  04-12 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Albuquerque, New Mexico




THE ISSUES

1.  Entitlement to an increased evaluation in excess of 30 
percent for the service-connected residuals of a fracture of the 
right ulnar styloid, post-operative, with arthritis.

2.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected residuals of a fracture of the 
left ulnar styloid, post-operative.




REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from January 1976 to September 
1978.

This case initially came before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the RO.  

In February 2009, the Board remanded the claim to the RO for 
additional development, to include scheduling the Veteran for 
another VA examination in order to evaluate the severity of the 
service-connected disabilities.  



FINDINGS OF FACT

1.  Without explanation up to this time, the Veteran failed to 
report for a VA examination scheduled in connection with his 
claim for increase in order to fully evaluate the current 
severity of the service-connected residuals of a fracture of the 
right ulnar styloid, post-operative, with arthritis. 

2.  Without explanation up to this time, the Veteran failed to 
report for a VA examination scheduled in connection with his 
claim for increase in order to fully evaluate the current 
severity of the service-connected residuals of a fracture of the 
left ulnar styloid, post-operative. 



CONCLUSIONS OF LAW

1.  The claim for an increased rating higher than 30 percent for 
the service-connected residuals of a fracture of the right ulnar 
styloid, post-operative, with arthritis must be denied by 
operation of law. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
3.655 (2009).

2.  The claim for increase for a rating higher than 10 percent 
for the service-connected residuals of a fracture of the left 
ulnar styloid, post-operative must be denied by operation of law.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 3.655 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When continued entitlement to a benefit cannot be confirmed 
without a current VA reexamination and a claimant, without good 
cause, fails to report for such reexamination, and the 
reexamination was scheduled in conjunction with a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655.

Pursuant to the February 2009 remand action, the RO was directed 
to invite the Veteran to furnish all evidence in his possession, 
ensure that its notice letter meets the requirements of the 
recent decisions in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), and schedule the Veteran for a VA examination to 
determine the current severity of the service-connected residuals 
of the right ulnar styloid, post-operative, with arthritis and 
the service-connected residuals of a fracture of the left 
styloid, post-operative.

To assist the Veteran with the development of the evidence to 
support his claim for increase, the RO scheduled the Veteran for 
a VA examination on June 16, 2009 to determine the severity of 
his service-connected residuals of the right ulnar styloid with 
arthritis, post-operative and the service-connected residuals of 
a fracture of the left styloid, post-operative.  

In the April and June 2009 letters, the RO informed the Veteran 
that, if he could not keep the appointment for his examination, 
he should contact the VA medical facility to reschedule the 
examination.  The Board notes that the Veteran failed to report 
to the scheduled examination or otherwise to communicate with VA 
about the pending appeal.

In a Supplemental Statement of the Case, dated in March 2010, the 
RO notified the Veteran of the consequence of his failing to 
report for the VA examinations, citing 38 C.F.R. § 3.655, was 
that the claim for increase shall be denied.

Moreover, it is not shown or argued that the Veteran did not 
receive notice of the schedule for the VA examination.  The 
reason for his not appearing is not clear from the record.

The first sentence of 38 C.F.R. § 3.665(b) provides that when a 
claimant fails to report for an examination in conjunction with 
an original compensation claim, the claim shall be adjudicated on 
the evidence of record.

However, the second sentence of 38 C.F.R. § 3.655(b) provides 
that, when a claimant fails to report for an examination in 
conjunction with a claim for increase, the claim shall be denied.

It was held in Turk v. Peake, 21 Vet. App. 565, 569 (2008) that, 
because the Veteran in that case had "appealed the initial 
disability rating assigned to his (initial claim for service 
connection).  The claim never became final, and should have been 
classified as an 'original compensation claim.'  As such, in 
accordance with the first sentence of the regulation, the claim 
must be rated based on the evidence of record.  See 38 C.F.R. § 
3.655(b)."

Here, the appeal does not stem from the assignment of an initial 
disability rating immediately upon a grant of service connection 
from an original claim. Accordingly, the holding in Turk, Id., 
does not govern.

As good cause for the Veteran's failure to report for the VA 
reexamination is not shown at this time, the provisions of 38 
C.F.R. § 3.655(b), mandate that the claims for increase must be 
denied.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).



ORDER

The claim for a rating higher than 30 percent for the service-
connected residuals of a fracture of the right ulnar styloid, 
post-operative, with arthritis must be denied as a matter of law. 

The claim for a rating higher than 10 percent for residuals of a 
fracture of the left styloid, post-operative must be denied as a 
matter of law. 


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


